PER CURIAM.
1. Cease and desist:
(a) Discouraging membership in United Automobile Workers of America, Local No. 442, consolidated with Local No. 226, or any other labor organization of its employees or encouraging membership in International Association of Machinists, Local No. 1022, or any other labor organization of its employees, by discharging or refusing to reinstate any of its employees or in any other manner discriminating in regard to their hire and tenure of employment or any term or condition of their employment because of membership or *1007activity in connection with any such labor •organization;
(b) Urging, persuading, warning, or ■coercing its employees to join the International Association of Machinists, Local No. 1022, or any other labor organization of its employees, or discharging or threatening them with discharge if they fail to join such labor organization;
(c) In any other manner interfering with, restraining, or coercing its employees in the exercise of the right to self-organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purposes •of collective bargaining or other mutual aid •or protection.
2. The Company agrees to take the following affirmative action which the Board "has found will effectuate- the purposes of the National Labor Relations Act:
(a) Post immediately notices to its ■employees in conspicuous places, through•out its plant stating: (1) that the respondent will cease and desist in the manner aforesaid; (2) that the respondent’s •employees are free to join or assist any labor organization for the purposes of •collective bargaining with the respondent; (3) that the respondent will not discharge, •or in any manner discriminate against members of the United Automobile Workers of America, Local No. 442, consolidated with Local 226, or any person assisting said organization, by reason of such membership or assistance; and maintain such notices for a period of at least 30 consecutive days from the date of posting.
(b) Notify the Regional Director for the Eleventh Region in writing within 10 days of this Order what steps the respondent has taken to comply herewith.
And it is further ordered that the complaint, in so far as it alleges that the respondent has engaged in and is engaging :in unfair labor practices within the meaning of Section 8 (2) of the Act, [29 U.S. C.A. § 158 (2)], is hereby dismissed without prejudice.
The petition for certification of representatives, filed by United Automobile Workers of America, Local No. 442, is hereby dismissed.
It is hereby ordered, adjudged and decreed, by the consent of the parties hereto, that the Board’s order, as so modified, is affirmed and enforced.